Upon the re-argument, this cause was presented upon a point which, though referred to in the former opinion, had not been discussed in the briefs upon the original hearing, or in oral argument at that time, and I am now of the view that the opinion as reported is in error upon this point. I have reference to the admission in the state's case in chief of evidence of a conversation had by officers with one Hansen, and the court's allowing them to testify as to Hansen's statements connecting the appellant with the crime. The opinion states that the admission of this testimony was erroneous, but holds that the error was cured. As I now view it, the statements were improperly admitted and the error was not cured.
At the time the testimony was introduced by the state in its case in chief, it was introduced as substantive proof of the appellant's guilt. It tended to establish the fact that the appellant was the owner and possessor of intoxicating liquor; and, of course, although improperly admitted, was necessarily of great weight with the jury in pointing to the conclusion that the appellant was guilty. With that evidence in the case, which, *Page 402 
parenthetically it may be stated, was about the strongest evidence in the record of the appellant's guilt, it became necessary for the appellant to meet it. He, in self defense, was forced to place upon the stand the witness Hansen to deny that the statements had ever been made. The error was not cured by this act of the appellant, for the production of Hansen as a witness was forced by the original error. The use by a person, against whom improper testimony has been admitted, of improper testimony on his own part to meet it, is not a waiver of the original erroneous ruling. Where the subsequent evidence is introduced merely in self defense to explain or overcome the original evidence, the person producing the subsequent evidence has not thereby lost his right to claim as error the admission of the original evidence. Chicago City R. Co. v. Uhter, 212 Ill. 174,72 N.E. 195; 1 Wigmore on Evidence (2d ed.) p. 189.
Upon another ground, the error must be held not to have been cured. The testimony produced by the state could only have been properly admitted in rebuttal as impeaching Hansen's testimony, if Hansen was produced as a witness by the appellant. That testimony would only be relevant and to be considered by the jury as affecting the degree of credit to be given to Hansen's testimony. It was purely impeaching evidence, and if it had been introduced in the state's case in rebuttal, would have been admissible. But to allow the state to impeach the appellant's witnesses before those witnesses have been introduced, and before, as a matter of fact, it was determined that they were to be introduced, is to take out of the hands of the appellant the conduct of his own case, to either force him to place witnesses upon the stand whom he otherwise might not use, or to place those witnesses upon the stand with a cloud already over them. This would be, as a practical *Page 403 
matter, a most dangerous condition to allow to obtain. If such a rule were established, it would place in the hands of plaintiffs in civil as well as criminal cases the opportunity, by introducing impeaching testimony in the case in chief, to minimize the effect of the testimony of the witnesses thereafter introduced by the defendant. Independently, therefore, of the question of whether the testimony at the time it was introduced was substantive testimony or was merely impeaching, it, in either event, was such an error that it was not cured by the appellant's production of Hansen as a witness.
There have been of late a number of wrecks of old and serviceable rules of practice, but that should not excuse the throwing overboard of the remaining charts, blindfolding the pilot and allowing the trial of a lawsuit to take its own uncontrolled course. The advantage to the plaintiff of impeaching the defendant's witnesses in advance and forcing the defendant to meet improper, but damaging evidence, more than compensates for the burden usually on a plaintiff to sustain his case by the preponderance of the evidence. Defendants are destined to stormy voyages under sails such as this opinion hoists.
For the reason that I am now of the opinion that the judgment should be reversed and the cause remanded for a new trial, I dissent.
FULLERTON and PARKER, JJ., concur with MACKINTOSH, J. *Page 404